Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153979(78)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  MARLETTE AUTO WASH, LLC,                                                                                            Justices
           Plaintiff/Counterdefendant-
           Appellant,
                                                                    SC: 153979
  v                                                                 COA: 326486
                                                                    Sanilac CC: 14-035490-CH
  VAN DYKE SC PROPERTIES, LLC,
             Defendant/Counterplaintiff-
             Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Real Property Law Section of the
  State Bar of Michigan for its attorney to share the oral argument time with counsel for
  defendant/counterplaintiff-appellee is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 6, 2017
                                                                               Clerk